21-10529-shl   Doc 54-1   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit A
                                   Pg 1 of 4
21-10529-shl   Doc 54-1   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit A
                                   Pg 2 of 4
21-10529-shl   Doc 54-1   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit A
                                   Pg 3 of 4
21-10529-shl   Doc 54-1   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit A
                                   Pg 4 of 4
